Citation Nr: 0709637	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain prior to August 6, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain from August 6, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1974 to December 
1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board denied these claims in a decision issued in January 
2005.  Thereafter, the Board determined that such decision 
should not have been issued before affording the veteran a 
hearing before the Board.  The Board thus vacated its January 
2005 decision in a Vacatur issued in May 2005.  Thereafter, 
during the same month, the veteran testified before the Board 
at a video conference hearing.

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in December 
2005.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Prior to August 6, 2002, the veteran's low back 
disability manifested as intermittent pain and tenderness, 
occasional spasm and slight limitation of motion of the 
lumbar spine.  

3.  Since August 6, 2002, the veteran's service-connected low 
back disability has manifested as pain and tenderness, 
occasional spasm, and no more than moderate limitation of 
motion of the lumbar spine.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for low back strain prior to August 6, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 
Diagnostic Codes 5235-2243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for low back strain from August 6, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 
Diagnostic Codes 
5235-2243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on his claims by 
letters dated March 2004, December 2005 and April 2006, after 
initially deciding those claims in a rating decision dated 
October 2001.  The collective content of these notice letters 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

In the notice letters, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO identified the evidence it had received in support of 
the veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, in a 
supplemental statement of the case issued in November 2006, 
the RO corrected this procedural deficiency by providing the 
veteran all necessary information on effective dates.  

The timing of the aforementioned notice letters does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II.  For the reasons that follow, 
however, this timing defect constitutes harmless error.  

First, as explained above, the notice letters satisfy the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records, post-service VA and private 
treatment records, and employment information.  Second, the 
RO conducted medical inquiry in an effort to substantiate the 
veteran's claims by affording the veteran VA examinations, 
during which examiners addressed the severity of the 
veteran's low back disability.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for 
his service-connected low back disability.  According to his 
written statements, submitted during the course of this 
appeal, and hearing testimony, presented in May 2005, the 
evaluations assigned this disability do not accurately 
reflect the severity of his low back symptomatology.  Such 
symptomatology allegedly includes radiating, sharp pain, 
increased on use, fatigue, lack of endurance, weakness, 
spasms, and impairment in movement, hinders the veteran's 
ability to engage in recreational activities and employment, 
and necessitates the use of pain medication and injections.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's low back disability as 10 
percent disabling, prior to August 6, 2002, and 20 percent 
disabling from August 6, 2002, pursuant to Diagnostic Codes 
(DCs) 5295 and 5237.  

VA twice amended the DCs pertinent to back ratings during the 
course of this appeal.  The veteran is thus entitled to a 
consideration of his claim under both the former and revised 
DCs applicable to his claims.  The revised rating criteria, 
if favorable to his claims, may be applied only for the 
period beginning on the effective dates of the regulatory 
amendments.  The former rating criteria may be applied for 
that period (provided they are not less favorable) as well as 
for the period prior to the effective dates of the regulatory 
amendments.  VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 
2000).  

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2006)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, during the 
course of this appeal, the RO informed the veteran of the 
former and revised criteria for rating diseases and injuries 
of the spine, including lumbosacral strains and 
intervertebral disc syndrome, and considered his claim for 
increased evaluations pursuant to those criteria. 

Prior to September 26, 2003, DC 5295 provided that a 10 
percent evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum evaluation of 40 
percent was assignable for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

In this case, based on these criteria, the evidence 
establishes that the veteran's low back disability picture 
does not more nearly approximate the criteria for increased 
evaluations under any applicable DC, former or revised.

A.  Prior to August 6, 2002

During service, beginning in 1974, the veteran sought 
treatment, including injections, for low back complaints such 
as pain and tenderness to palpation.  Examiners objectively 
confirmed pain and spasm, aggravated by exercise, diagnosed 
muscle strains and a sprain, and recommended avoiding heavy 
lifting and pulling.  X-rays of the lumbar spine taken in 
January 1976 were essentially normal except that they showed 
very slight dextroscoliosis of the lumbar spine.  On 
separation examination conducted in December 1977, the 
examiner failed to note any low back abnormalities. 

Since discharge, the veteran has continued to receive 
treatment for back complaints and has undergone VA 
examinations of his back.  In 1996, the veteran reported 
intermittent radiating pain in the thoracic region.  He 
expressed no complaints associated with his low back.  A 
private physician noted moderate tenderness in, and slight 
restriction of motion of, the lumbar spine.  He recommended 
light duty for the veteran, who was a driver and taking pain 
medication.  Magnetic resonance imaging (MRI) of the lumbar 
spine conducted in October 1996 revealed no abnormalities.  

In 2001, the veteran again complained of back pain 
occasionally accompanied by a burning sensation.  A private 
physician noted chronic pain and spasm.  X-rays of the lumbar 
spine taken in February 2001 revealed minimal left-sided and 
anterior wedging, minimal dextroscoliosis, and mild facet 
sclerosis.     

During a VA spine examination conducted in August 2001, the 
veteran reported increasing back pain, which interfered with 
recreational activities.  An examiner noted a nontender 
lumbar spine, spasm, forward flexion to 90 degrees, extension 
to 30 degrees, lateral bending to 30 degrees and lateral 
rotation to 45 degrees.  The examiner also noted no 
neurological abnormalities.  He diagnosed mechanical low back 
pain without radiculopathy.  Based on x-rays of the lumbar 
spine, the examiner also diagnosed mild to moderate 
spondylosis.  The examiner suggested further evaluation for 
possible treatment modalities, including therapy and 
adjustment of oral medication.

In 2002, the veteran followed the VA examiner's suggestion 
and presented for further evaluation at a VA pain management 
clinic.  There, a physician confirmed low back pain, added 
new medication to the veteran's regimen, and suggested an 
interspinous ligament injection.  Thereafter, in June 2002, 
the veteran underwent another MRI, which revealed generalized 
posterior disc bulges and mild right neural foraminal 
narrowing in the lumbar area.  In July 2002, a physician 
treated the pain associated with these conditions with 
injections in the lumbar area.

The above evidence establishes that, prior to August 6, 2002, 
the veteran's low back disability caused intermittent pain 
and tenderness, occasional spasm and slight limitation of 
motion of the lumbar spine, which, in turn, necessitated the 
use of oral medication and injections and limited the 
veteran's ability to engage in certain activities.  The 
veteran's low back symptoms are contemplated in the 10 
percent evaluation assigned his low back disability prior to 
August 6, 1992.  

There is no evidence of record indicating that, during that 
time period, the veteran had loss of lateral spine motion, 
unilateral, in standing position, more than slight limitation 
of motion of the lumbar spine, ankylosis of the lumbar spine, 
intervertebral disc syndrome, moderate or otherwise, or 
additional loss of function during flare-ups or on repetitive 
use.  With regard to the veteran's ability to move his lumbar 
spine, including while in pain, only one medical professional 
noted limitation of motion of the lumbar spine since the 
veteran's discharge from service.  He characterized such 
limitation as slight.  Moreover, during the time period at 
issue, the veteran never asserted that he experienced greater 
limitation of motion than was shown during outpatient 
treatment visits and the VA examination.  Accordingly, an 
evaluation in excess of 10 percent may not be assigned under 
the former criteria for rating disabilities of the spine, or 
under 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. at 206-7, prior to August 6, 2002.  An 
increased evaluation also may not be assigned under the 
revised criteria for rating disabilities of the spine because 
those criteria became effective after August 6, 2002.    

B.  From August 6, 2002

On August 6, 2002, the veteran underwent a private evaluation 
for complaints of severe, radiating low back pain, 
intermittent, moderate mid back and chest pain, a tingling 
sensation down the left buttock and leg, recent black stools, 
incontinence, heart palpitations and heartburn.  The 
physician noted, in pertinent part, decreased dorsolumbar 
range of motion, positive leg lowering and Lasegue's 
orthopedic tests, 1+ patella deep tendon reflexes and 
moderate to severe muscle spasms and pain in the lower lumbar 
regions on palpation, all complicated by long periods of 
sitting, standing and bending.  X-rays revealed, in pertinent 
part, facet imbrication in the lumbar spine with a Schmorl's 
node and mild to moderate scoliosis in the lumbar region. 

From 2003 to 2006, the veteran sought additional outpatient 
treatment for back pain.  In July and September 2003, VA 
physicians administered multiple lumbar spine injections, 
after which the veteran reported temporary improvement.  
Physicians subsequently recommended conservative treatment, 
including pain medication and reconditioning.  They indicated 
that the veteran had no neurological involvement. 

Two years later, in April 2004, the veteran underwent a VA 
orthopedic examination, during which he reported that he had 
back pain when bending and lifting, which necessitated the 
use of pain medication.  Allegedly, he was able to sit or 
stand for 45 minutes, walk for approximately a third of a 
mile, lift 20 pounds, and work as a bus and van driver.  

The examiner noted flexion to 60 degrees, extension to 20 
degrees, and right and left lateral bending to 20 degrees.  
He indicated that the disc bulges shown in the lumbar spine 
were normal, not pathologic, and that the veteran had a very 
minimal amount of degenerative changes in his back.  The 
examiner also noted that the veteran had a normal 
neurological examination and needed to be on an exercise 
program.  He explained that the veteran's back disability had 
not worsened and that symptoms of the disability were minimal 
and normal for someone of the veteran's age.  The examiner 
noted that the veteran was working and that, when the veteran 
did much bending and stooping as part of his work, his pain, 
fatigue, weakness and lack of endurance increased.  He 
concluded that the evidence, including the June 2002 MRI, did 
not establish that the veteran's low back disability had 
progressed.

In February 2005, another MRI showed mild degenerative disc 
disease of the lumbar spine.  In April 2006, the veteran's 
supervisor since August 1999 submitted a written statement 
indicating that the veteran had an excellent work history, 
but back injuries that had not been easy, requiring the use 
of his sick leave for doctor appointments and the care of his 
pain.  The supervisor explained that the veteran's work 
duties included lifting heavy chains and binders above his 
head, pulling and tugging and that, at times, the veteran was 
unable to perform these duties.  The supervisor indicated 
that, once, the veteran had such severe pain, he went to an 
emergency room for back treatment. 

The veteran underwent VA examinations in May 2006.  During a 
VA orthopedic examination, the veteran reported that his low 
back disability had remained the same since his last VA 
examination.  He also reported constant back aching and back 
pain exacerbated by walking long distances, pulling on tie-
down chains, lifting and reaching things above his head, 
sleeping, and pushing a lawnmower and left leg numbness when 
bending.  He noted flare-ups of back pain in the morning and 
five times during the month for approximately 30 to 45 
minutes.  The veteran indicated that he treated such pain 
with medication, muscle relaxants, exercises and hot baths.  
He further indicated that the injections administered in 2003 
had helped or even improved his back pain and had made the 
pain stable.  He noted that the pain still impacted his 
employment duties, which required some of the activities 
noted above as well as driving long distances.  

The examiner noted an abnormal gait pattern, tenderness of 
the lumbar spine to palpation and percussion, slight 
hyperesthesia over the buttocks, minimal spasm in the lumbar 
spine, flexion to 85 degrees with complaints of mild pain 
(not supported by facial grimacing or an elevated heart 
rate), extension to 25 degrees with complaints of pain, side 
bending bilaterally to 30 degrees with complaints of pain, 
and rotation bilaterally to 20 degrees with complaints of 
pain.  X-rays of the lumbar spine revealed mild facet 
arthropathy.  The examiner diagnosed moderate lumbar strain, 
improved since the 2004 VA examination, mild facet 
arthropathy (related to age and not the result of the 
veteran's service-connected low back disability) without 
significant intervertebral disc disease, and increased 
Waddell indicators of functional overlay.  The examiner 
concluded that the veteran did not have ankylosis of the 
lumbar spine or functional impairment secondary to disc 
disease.  He also concluded that the veteran's reported pain 
was not supported by clinical pathology and that his low back 
disability only minimally impacted his daily activities and 
employability.  He explained that, due to prior excellent 
care, the veteran's back disability had improved 
significantly with regard to range of motion.

During a VA neurological examination conducted the same 
month, an examiner indicated that the veteran was felt to 
have mechanical low back pain without evidence of 
radiculopathy.  He noted that the neurological evaluation was 
unremarkable except for a slight decreased left quadriceps 
reflex, which may be suggestive of lumbar spine 
radiculopathy, but that motor and sensory testings were 
intact.

The above evidence establishes that, since August 6, 2002, 
the veteran's service-connected low back disability has 
manifested as pain and tenderness, occasional spasm, and no 
more than moderate limitation of motion of the lumbar spine.  
Since 2004, the disability has improved.  The veteran's low 
back symptoms, worse from August 6, 2002 to April 1, 2004, 
are contemplated in the 20 percent evaluation assigned his 
low back disability from August 6, 1992.  

There is no evidence of record indicating that, since August 
6, 1992, the veteran has had severe lumbosacral strain or 
intervertebral disc syndrome, more than moderate limitation 
of motion of the lumbar spine, or ankylosis of the lumbar 
spine.  Moreover, although the veteran asserted that he 
experienced greater limitation of function when he engaged in 
certain activities or during flare-ups, there is no evidence 
of record to indicate that the additional limitation of 
function was so severe it could be considered as causing 
severe lumbosacral strain or intervertebral disc syndrome, or 
more than moderate limitation of motion of the lumbar spine.  
Rather, during the time period at issue, physicians more 
often than not characterized the veteran's back symptoms or 
disability as minimal to moderate and indicated that such 
symptoms only minimally impacted the veteran's recreational 
activities and employability.  Accordingly, an evaluation in 
excess of 20 percent may not be assigned under the former 
criteria for rating disabilities of the spine, or under 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. at 206-7, from August 6, 2002.  

An increased evaluation also may not be assigned under the 
revised criteria for rating disabilities of the spine from 
the effective date of the revisions because the evidence does 
not establish that, since that time, the veteran's low back 
disability has caused forward flexion of the thoracolumbar 
spine to 30 degrees or less or ankylosis, favorable or 
otherwise, of the entire thoracolumbar spine.  Moreover, 
although evidence dated after August 6, 2002 establishes the 
onset of disc disease, it does not indicate that the veteran 
has experienced episodes of such disease that are 
incapacitating, having a total duration of at least four 
weeks during the past 12 months.  Rather, one medical 
professional characterized such disease as insignificant and 
the veteran's supervisor indicated that the veteran had 
sufficient sick leave to cover the veteran's episodes of back 
pain.    

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded increased 
evaluations in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations assigned this disability are the most 
appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 10 
percent for low back strain prior to August 6, 2002, and 
entitlement to an evaluation in excess of 20 percent for low 
back strain from August 6, 2002 have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but in each case, there is 
not an approximate balance of positive and negative evidence 
of record.  Therefore, reasonable doubt may not be resolved 
in the veteran's favor.  Rather, as a preponderance of the 
evidence is against each of the veteran's claims for 
increased evaluations, such claims must be denied.


ORDER

An evaluation in excess of 10 percent for low back strain 
prior to August 6, 2002 is denied.

An evaluation in excess of 20 percent for low back strain 
from August 6, 2002 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


